EXHIBIT 10.1
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 26th day of November,
2002 by and among Regeneration Technologies, Inc., a Delaware corporation (the
“Company”), and the Investors set forth on the signature pages affixed hereto
(each an “Investor” and collectively the “Investors”).
 
Recitals
 
A.    The Company and the Investors are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and
 
B.    The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of 3,800,000 shares of the Company’s Common Stock, par
value $0.001 per share (the “Common Stock”); and
 
C.    Contemporaneous with the sale of the Common Stock, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder,
and applicable state securities laws.
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.      Definitions.  In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings here set forth:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is controlled by, or is under common control with, such
Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any securities into which the Common Stock may be reclassified.



--------------------------------------------------------------------------------

 
“Company’s Knowledge” means the actual knowledge of the officers of the Company,
after due inquiry.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
 
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.
 
“Nasdaq” means The Nasdaq Stock Market, Inc., its successors and assigns.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Purchase Price” means Twenty-Seven Million Five Hundred Fifty Thousand Dollars
($27,550,000).
 
“Required Investors” means (i) each Investor or group of related Investors
agreeing hereunder to purchase at least 20% of the Shares, and (ii) the
Investors agreeing hereunder to purchase a majority of the Shares.
 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“Shares” means the shares of Common Stock being purchased by the Investors
hereunder.
 
“Subsidiary” has the meaning set forth in Section 4.1.



-2-



--------------------------------------------------------------------------------

 
“Transaction Documents” means this Agreement and the Registration Rights
Agreement.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
2.    Purchase and Sale of the Shares.  Subject to the terms and conditions of
this Agreement, on the Closing Date, each of the Investors shall severally, and
not jointly, purchase, and the Company shall sell and issue to the Investors,
the Shares in the respective amounts set forth opposite the Investors’ names on
the signature pages attached hereto in exchange for the Purchase Price as
specified in Section 3 below.
 
3.    Closing.  Upon confirmation that the other conditions to closing specified
herein have been satisfied, the Company shall deliver to Lowenstein Sandler PC,
in trust, a certificate or certificates, registered in such name or names as the
Investors may designate, representing the Shares, with instructions that such
certificates are to be held for release to the Investors only upon payment of
the Purchase Price to the Company. Upon receipt by Lowenstein Sandler PC of the
certificates, each Investor shall promptly cause a wire transfer in same day
funds to be sent to the account of the Company as instructed in writing by the
Company, in an amount representing such Investor’s pro rata portion of the
Purchase Price as set forth on the signature pages to this Agreement. On the
date (the “Closing Date”) the Company receives such funds, the certificates
evidencing the Shares shall be released to the Investors (the “Closing”). The
purchase and sale of the Shares shall take place at the offices of Lowenstein
Sandler PC, 1330 Avenue of the Americas, 21st Floor, New York, New York, or at
such other location and on such other date as the Company and the Investors
shall mutually agree.
 
4.    Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):
 
4. 1    Organization, Good Standing and Qualification.  Each of the Company and
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not and could not reasonably be expected to have a
Material Adverse Effect. The Company’s subsidiaries are reflected on Schedule
4.1 hereto (the “Subsidiaries”).
 
4.2    Authorization.  The Company has full power and authority and has taken
all requisite action on the part of the Company, its officers, directors and
stockholders necessary



-3-



--------------------------------------------------------------------------------

 
for (i) the authorization, execution and delivery of the Transaction Documents,
(ii) authorization of the performance of all obligations of the Company
hereunder or thereunder, and (iii) the authorization, issuance (or reservation
for issuance) and delivery of the Shares. The Transaction Documents constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.
 
4.3    Capitalization. Schedule 4.3 sets forth (a) the authorized capital stock
of the Company on the date hereof; (b) the number of shares of capital stock
issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable law and any rights of third parties. All of the
issued and outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in full compliance with applicable law and any
rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien, encumbrance or other adverse claim. No Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as described on Schedule 4.3, there are
no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 4.3 and except for the
Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described on
Schedule 4.3, the Company has not granted any Person the right to require the
Company to register any securities of the Company under the 1933 Act, whether on
a demand basis or in connection with the registration of securities of the
Company for its own account or for the account of any other Person.
 
Schedule 4.3 sets forth a true and complete table setting forth the pro forma
capitalization of the Company on a fully diluted basis giving effect to (i) the
issuance of the Shares, (ii) any adjustments in other securities resulting from
the issuance of the Shares, and (iii) the exercise or conversion of all
outstanding securities. Except as described on Schedule 4.3, the issuance and
sale of the Shares hereunder will not obligate the Company to issue shares of
Common Stock or other securities to any other Person (other than the Investors)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.



-4-



--------------------------------------------------------------------------------

 
Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or any similar arrangement in effect giving any
Person the right to purchase any equity interest in the Company upon the
occurrence of certain events.
 
4.4    Valid Issuance.  The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.
 
4.5    Consents.  The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. The Company has taken all action necessary to
exempt (i) the issuance and sale of the Shares and (ii) the other transactions
contemplated by the Transaction Documents from the provisions of any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject or any provision of the Company’s Certificate of Incorporation, By-laws
or any stockholder rights agreement that is or could become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Shares and the ownership, disposition or voting
of the Shares by the Investors or the exercise of any right granted to the
Investors pursuant to this Agreement or the other Transaction Documents.
 
4.6    Delivery of SEC Filings; Business.  The Company has provided the
Investors with copies of the Company’s most recent Annual Report on Form 10-K
for the fiscal year ended December 31, 2001 (the “10-K”), and all other reports
filed by the Company pursuant to the 1934 Act since the filing of the 10-K and
prior to the date hereof (collectively, the “SEC Filings”). The SEC Filings are
the only filings required of the Company pursuant to the 1934 Act for such
period. The Company and its Subsidiaries are engaged only in the business
described in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.
 
4.7    Use of Proceeds.  The proceeds of the sale of the Shares hereunder shall
be used by the Company for working capital and general corporate purposes.
 
4.8    No Material Adverse Change.  Since December 31, 2001, except as
identified and described in the SEC Filings or as described on Schedule 4.8,
there has not been:
 
(i)    any change in the consolidated assets, liabilities, financial condition
or operating results of the Company from that reflected in the financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2002, except for changes in the ordinary course of
business which have not and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;



-5-



--------------------------------------------------------------------------------

 
(ii)    any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
(iii)    any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;
 
(iv)    any waiver, not in the ordinary course of business, by the Company or
any Subsidiary of a material right or of a material debt owed to it;
 
(v)    any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);
 
(vi)    any change or amendment to the Company’s Certificate of Incorporation or
by-laws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;
 
(vii)    any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;
 
(viii)    any transaction entered into by the Company or a Subsidiary other than
in the ordinary course of business;
 
(ix)    the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;
 
(x)    the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or
 
(xi)    any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.
 
4.9    SEC Filings; S-3 Eligibility.
 
(a)    At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.



-6-



--------------------------------------------------------------------------------

 
(b)    Each registration statement and any amendment thereto filed by the
Company since April 27, 2000 pursuant to the 1933 Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the 1933 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; and each prospectus filed pursuant to Rule 424(b) under
the 1933 Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
(c)    The Company is eligible to use Form S-3 to register the Registrable
Securities (as such term is defined in the Registration Rights Agreement) for
sale by the Investors as contemplated by the Registration Rights Agreement.
 
4.10    No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (copies of which have been provided to the Investors
before the date hereof), or (ii)(a) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.
 
4.11    Tax Matters.  The Company and each Subsidiary has timely prepared and
filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it. The charges, accruals and reserves on the
books of the Company in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.
 
4.12    Title to Properties.  Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would



-7-



--------------------------------------------------------------------------------

 
materially affect the value thereof or materially interfere with the use made or
currently planned to be made thereof by them; and except as disclosed in the SEC
Filings, the Company and each Subsidiary holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.
 
4.13    Certificates, Authorities and Permits.  The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
 
4.14    No Labor Disputes.  No material labor dispute with the employees of the
Company or any Subsidiary exists or, to the Company’s Knowledge, is imminent.
 
4.15    Intellectual Property.
 
(a)    All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable. No Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and, to the Company’s Knowledge, no
such action is threatened. No patent of the Company or its Subsidiaries has been
or is now involved in any interference, reissue, re-examination or opposition
proceeding.
 
(b)    All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.
 
(c)    The Company and its Subsidiaries own or have the valid right to use all
of the Intellectual Property that is necessary for the conduct of the Company’s
and each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be



-8-



--------------------------------------------------------------------------------

 
conducted and for the ownership, maintenance and operation of the Company’s and
its Subsidiaries’ properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company’s and its Subsidiaries’ businesses.
The Company and its Subsidiaries have a valid and enforceable right to use all
third party Intellectual Property and Confidential Information used or held for
use in the respective businesses of the Company and its Subsidiaries.
 
(d)    The conduct of the Company’s and its Subsidiaries’ businesses as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
and its Subsidiaries which are necessary for the conduct of Company’s and each
of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third party.
There is no litigation or order pending or outstanding or, to the Company’s
Knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Intellectual
Property or Confidential Information of the Company and its Subsidiaries and the
Company’s and its Subsidiaries’ use of any Intellectual Property or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.
 
(e)    The consummation of the transactions contemplated hereby will not result
in the alteration, loss, impairment of or restriction on the Company’s or any of
its Subsidiaries’ ownership or right to use any of the Intellectual Property or
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted.
 
(f)    All software owned by the Company or any of its Subsidiaries, and, to the
Company’s Knowledge, all software licensed from third parties by the Company or
any of its Subsidiaries, (i) is free from any material defect, bug, virus, or
programming, design or documentation error; (ii) operates and runs in a
reasonable and efficient business manner; and (iii) conforms in all material
respects to the specifications and purposes thereof.
 
(g)    The Company and its Subsidiaries have taken reasonable steps to protect
the Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under confidentiality obligations, there has been
no material disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.
 
4.16    Environmental Matters.  Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body



-9-



--------------------------------------------------------------------------------

 
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), owns or operates any real property
contaminated with any substance that is subject to any Environmental Laws, is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, and is subject to any claim relating to any Environmental Laws, which
violation, contamination, liability or claim has had or could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate;
and there is no pending or, to the Company’s Knowledge, threatened investigation
that might lead to such a claim.
 
4.17    Litigation.  Except as described on Schedule 4.17 or as disclosed in the
SEC Filings, there are no pending actions, suits or proceedings against or
affecting the Company, its Subsidiaries or any of its or their properties; and
to the Company’s Knowledge, no such actions, suits or proceedings are threatened
or contemplated.
 
4.18    Financial Statements.  The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act). Except as set forth
in the financial statements of the Company included in the SEC Filings filed
prior to the date hereof or as described on Schedule 4.18, neither the Company
nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
 
4.19    Insurance Coverage.  The Company and each Subsidiary maintains in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.
 
4.20    Compliance with Nasdaq Continued Listing Requirements.  The Company is
in compliance with applicable Nasdaq continued listing requirements. There are
no proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Company’s Common Stock on
Nasdaq and the Company has not received any notice of, nor to the Company’s
Knowledge is there any basis for, the delisting of the Common Stock from Nasdaq.
 
4.21    Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any



-10-



--------------------------------------------------------------------------------

 
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than as described in Schedule 4.21.
 
4.22    No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Shares.
 
4.23    No Integrated Offering.  Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Shares under the 1933
Act.
 
4.24    Private Placement.  Assuming the representations and warranties of the
Investors contained in Section 5 hereof are true and complete, the offer and
sale of the Shares to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.
 
4.25    Questionable Payments.  Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.
 
4.26    Transactions with Affiliates.  Except as disclosed in SEC Filings made
on or prior to the date hereof or as disclosed on Schedule 4.26, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or a Subsidiary or to a presently contemplated transaction (other than
for services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the 1933 Act,
without regard to the dollar thresholds contained in such Item.
 
4.27    Disclosures.  Neither the Company nor any Person acting on its behalf
has provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information. The written
materials delivered to the Investors in connection with the transactions
contemplated by the Transaction Documents do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the



-11-



--------------------------------------------------------------------------------

 
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
5.    Representations and Warranties of the Investors.  Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:
 
5.1    Organization and Existence.  The Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Shares pursuant to this Agreement.
 
5.2    Authorization.  The execution, delivery and performance by the Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
the Investor, enforceable against the Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
5.3    Purchase Entirely for Own Account.  The Shares to be received by the
Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act. The Investor is not a registered broker dealer or an
entity engaged in the business of being a broker dealer.
 
5.4    Investment Experience.  The Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
5.5    Disclosure of Information.  The Investor has had an opportunity to
receive all additional information related to the Company requested by it and to
ask questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares. The
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by the Investor
shall modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.
 
5.6    Restricted Securities.  The Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
 
5.7    Legends.  It is understood that, except as provided below, certificates
evidencing such Shares may bear the following or any similar legend:



-12-



--------------------------------------------------------------------------------

 
(a)    “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144(k), or (iii)
the Company has received an opinion of counsel satisfactory to it that such
transfer may lawfully be made without registration under the Securities Act of
1933 or qualification under applicable state securities laws.”
 
(b)    If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.
 
Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement and receipt by the Company of the Investor’s written
confirmation that such Shares will not be disposed of except in compliance with
the prospectus delivery requirements of the 1933 Act or (ii) Rule 144(k)
becoming available the Company shall, upon an Investor’s written request,
promptly cause certificates evidencing the Shares to be replaced with
certificates which do not bear such restrictive legends. When the Company is
required to cause unlegended certificates to replace previously issued legended
certificates, if unlegended certificates are not delivered to an Investor within
three (3) Business Days of submission by that Investor of legended
certificate(s) to the Company’s transfer agent together with a representation
letter in customary form, the Company shall be liable to the Investor for a
penalty equal to 1% of the aggregate purchase price of the Shares evidenced by
such certificate(s) for each thirty (30) day period (or portion thereof) beyond
such three (3) Business Day that the unlegended certificates have not been so
delivered.
 
5.8     Accredited Investor.  The Investor is an accredited investor as defined
in Rule 501(a) of Regulation D, as amended, under the 1933 Act.
 
5.9     No General Solicitation.  The Investor did not learn of the investment
in the Shares as a result of any public advertising or general solicitation.
 
5.10    Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Investors.
 
5.11    Prohibited Transactions.  During the last ninety days prior to the date
hereof, no Investor has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”). Prior to the earlier of (i) the termination of this
Agreement, or (ii) the Closing Date, no Investor shall engage, directly or
indirectly, in a Prohibited Transaction. Each Investor acknowledges that the
representations and warranties contained in this Section 5.11 are being made for
the benefit



-13-



--------------------------------------------------------------------------------

 
of the Investors as well as the Company and that each of the other Investors
shall have an independent the right to assert any claims against any Investor
arising out of any breach or violation of the provisions of this Section 5.11.
 
6.    Conditions to Closing.
 
6.1    Conditions to the Investors’ Obligations.  The obligation of the
Investors to purchase the Shares at the Closing is subject to the fulfillment to
the Required Investors’ satisfaction, on or prior to the Closing Date, of the
following conditions:
 
                  (a)  The representations and warranties made by the Company in
Section 4 hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the Company in Section 4
hereof not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing Date.
 
                (b)  The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Shares all of which
shall be in full force and effect.
 
                (c)  The Company shall have executed and delivered the
Registration Rights Agreement.
 
                (d)  The Company shall have received oral confirmation from
Nasdaq (A) to the effect that the issuance and sale of the Shares as
contemplated hereby will not require shareholder approval pursuant to the
requirements of Nasdaq Marketplace Rule 4350(i), and (B) that the Shares have
been approved for inclusion in The Nasdaq National Market System upon official
notice of issuance.
 
       (e)  No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
       (f)  The Company shall have received the Purchase Price from the
Investors.



-14-



--------------------------------------------------------------------------------

 
(g)  The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), (e) and (f) of this Section 6.1.
 
(h)  The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.
 
(i)  The Investors shall have received an opinion from Fulbright & Jaworski
L.L.P., the Company’s counsel, dated as of the Closing Date, in form and
substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request. In rendering such opinion, the
Company’s counsel may rely as to certain matters upon one or more opinions
rendered by additional counsel provided, that the Investors also are entitled to
rely on such opinion for such matters and/or provide for such other opinions to
be addressed to and delivered directly to the Investors from such additional
counsel.
 
(j)  No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental regulatory body with respect to public trading
in the Common Stock.
 
6.2    Conditions to Obligations of the Company.  The Company’s obligation to
sell and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
(a)  The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and conditions herein
required to be performed or observed by them on or prior to the Closing Date.
 
(b)  The Investors shall have executed and delivered the Registration Rights
Agreement.
 
(c)  The Investors shall have delivered the Purchase Price to the Company.



-15-



--------------------------------------------------------------------------------

 
6.3    Termination of Obligations to Effect Closing; Effects.
 
                  (a)  The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:
 
                          (i)  Upon the mutual written consent of the Company
and the Required Investors;
 
                          (ii)  By the Company if any of the conditions set
forth in Section 6.2 shall have become incapable of fulfillment, and shall not
have been waived by the Company;
 
                          (iii)  By the Required Investors if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Required Investors; or
 
                          (iv)  By either the Company or the Required Investors
if the Closing has not occurred on or prior to December 31, 2002;
 
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
(b)  In the event of termination by the Company or the Required Investors of
their obligations to effect the Closing pursuant to this Section 6.3, written
notice thereof shall forthwith be given to the other parties hereto and the
obligation of all parties to effect the Closing shall be terminated, without
further action by any party. Nothing in this Section 6.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.
 
7.    Covenants and Agreements of the Company.
 
7.1     [reserved]
 
7.2    Reports.  The Company will furnish to such Investors and/or their
assignees such information relating to the Company and its Subsidiaries as from
time to time may reasonably be requested by such Investors and/or their
assignees; provided, however, that the Company shall not disclose material
nonpublic information to the Investors, or to advisors to or representatives of
the Investors, unless prior to disclosure of such information the Company
identifies such information as being material nonpublic information and provides
the Investors, such advisors and representatives with the opportunity to accept
or refuse to accept such material



-16-



--------------------------------------------------------------------------------

 
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.
 
7.3    No Conflicting Agreements.  The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the obligations to the Investors under the Transaction
Documents.
 
7.4    Insurance.  The Company shall not materially reduce the insurance
coverages described in Section 4.19 below that which is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and each Subsidiary.
 
7.5    Compliance with Laws.  The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
 
7.6    Listing of Underlying Shares and Related Matters.  Promptly following the
date hereof, the Company shall take all necessary action to cause the Shares to
be listed on the Nasdaq National Market System no later than the Closing Date.
Further, if the Company applies to have its Common Stock or other securities
traded on any other principal stock exchange or market, it shall include in such
application the Shares and will take such other action as is necessary to cause
such Common Stock to be so listed. The Company will use commercially reasonable
efforts to continue the listing and trading of its Common Stock on the Nasdaq
National Market System and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable.
 
7.7    Termination of Covenants.  The provisions of Sections 7.2 through 7.5
shall terminate and be of no further force and effect upon the earlier of (i)
the mutual consent of the Company and the Required Investors or (ii) the date on
which the Company’s obligations under the Registration Rights Agreement to
register or maintain the effectiveness of any registration covering the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate.
 
8.     Survival and Indemnification.
 
8.1     Survival.   All representations, warranties, covenants and agreements
contained in this Agreement shall be deemed to be representations, warranties,
covenants and agreements as of the date hereof and shall survive the execution
and delivery of this Agreement for a period of three (3) years from the date of
this Agreement; provided, however, that the provisions contained in Section 7
hereof shall survive in accordance therewith.
 
8.2    Indemnification.  The Company agrees to indemnify and hold harmless, on
an after-tax and after insurance recovery basis, each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees



-17-



--------------------------------------------------------------------------------

 
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement hereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.
 
8.3    Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
9.      Miscellaneous.
 
9.1    Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Required
Investors, as applicable, provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Shares in a private transaction
without the prior written consent of the Company or the other Investors, after
notice duly given by such Investor to the Company and the other Investors,
provided, that no such assignment or obligation shall affect the obligations of
such Investor hereunder. The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns



-18-



--------------------------------------------------------------------------------

 
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
9.2    Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
9.3    Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
9.4    Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one day after delivery to such
carrier. All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:
 
If to the Company:
 
Regeneration Technologies, Inc.
One Innovation Drive
Alachua, FL 32615
Attention: Brian K. Hutchison
Fax: (386) 418-3608
 
With a copy to:
 
Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, NY 10103
Attention: Warren J. Nimetz, Esq.
Fax: (212) 318-3400
 
If to the Investors:
 
to the addresses set forth on the signature pages hereto.
 
9.5    Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay the reasonable fees and
expenses of



-19-



--------------------------------------------------------------------------------

 
counsel to the Investors, not to exceed $15,000. Such expenses shall be paid not
later than the Closing. The Company shall reimburse the Investors upon demand
for all reasonable out-of-pocket expenses incurred by the Investors, including
without limitation reimbursement of attorneys’ fees and disbursements, in
connection with any amendment, modification or waiver of this Agreement or the
other Transaction Documents. In the event that legal proceedings are commenced
by any party to this Agreement against another party to this Agreement in
connection with this Agreement or the other Transaction Documents, the party or
parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.
 
9.6      Amendments and Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Required Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Shares purchased under this Agreement at the time outstanding,
each future holder of all such securities, and the Company.
 
9.7      [Reserved]
 
9.8      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
9.9      Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
 
9.10    Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.11    Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the choice of law principles thereof. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement



-20-



--------------------------------------------------------------------------------

 
and the transactions contemplated hereby. Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
[signature page follows]
 



-21-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
The Company:
 
REGENERATION TECHNOLOGIES, INC.
 
By:
 
/s/    Brian K. Hutchison

--------------------------------------------------------------------------------

Name:
 
Brian K. Hutchison
Title:
 
President and Chief Executive Officer

 
 
 



--------------------------------------------------------------------------------

 
The Investors:
 
/s/ Frederick R. Adler        

--------------------------------------------------------------------------------

Frederick R. Adler

 
Aggregate Purchase Price: $725,000
Number of Shares: 100,000
 
Address for Notice:
c/o VENAD Administrative Services, Inc.
645 Madison Avenue
14th Floor
New York, NY 10022
 
CC GROWTH GLOBAL LIFE SCIENCES, LTD
 
By:
 
/s/ G. Hamilton Mehlman        

--------------------------------------------------------------------------------

Name: G. Hamilton Mehlman
Title: Portfolio Manager

 
Aggregate Purchase Price: $1,072,637.50
Number of Shares: 147,950
 
Address for Notice:
99 High Street
16th Floor
Boston, MA 02110
 
CC GROWTH GLOBAL LIFE SCIENCES I, LP
 
By:
 
/s/ G. Hamilton Mehlman        

--------------------------------------------------------------------------------

Name: G. Hamilton Mehlman
Title: Portfolio Manager

 
Aggregate Purchase Price: $352,893.75
Number of Shares: 48,675
 
Address for Notice:
99 High Street
16th Floor
Boston, MA 02110



--------------------------------------------------------------------------------

 
CC GROWTH GLOBAL LIFE SCIENCES II, LP
By:
 
/s/ G. Hamilton Mehlman

--------------------------------------------------------------------------------

Name: G. Hamilton Mehlman
Title: Portfolio Manager
 
Aggregate Purchase Price: $386,968.75
Number of Shares: 53,375
 
Address for Notice:
99 High Street
16th Floor
Boston, MA 02110
CRANSHIRE CAPITAL, L.P.
By:
 
/s/ Mitchell P. Kopin

--------------------------------------------------------------------------------

Name: Mitchell P. Kopin
Title: Authorized Signatory
 
Aggregate Purchase Price: $362,500.00
Number of Shares: 50,000
 
Address for Notice:
666 Dundee Road
Suite 1901
Northbrook, IL 60062
FEDERATED KAUFMANN FUND
By:
 
/s/ Hans Utsch

--------------------------------------------------------------------------------

Name: Hans Utsch
Title: Senior Portfolio Manager
 
Aggregate Purchase Price: $10,150,000
Number of Shares: 1,400,000
 
Address for Notice:
140 E. 45th St.
43rd Floor
New York, New York 10017



--------------------------------------------------------------------------------

 
SMITHFIELD FIDUCIARY LLC
By:
 
/s/ Adam J. Chill

--------------------------------------------------------------------------------

Name: Adam J. Chill
Title: Authorized Signatory
 
Aggregate Purchase Price: $362,500
Number of Shares: 50,000
 
Address for Notice:
c/o Highbridge Capital Mangement, LLC
9 West 57th Street
27th Floor
New York, NY 10019
HIGHLINE CAPITAL PARTNERS QP, LP
By:
 
/s/ Jacob Doft

--------------------------------------------------------------------------------

Name: Jacob Doft
Title: Managing Member
 
Aggregate Purchase Price: $100,050
Number of Shares: 13,800
 
Address for Notice:
1270 Avenue of the Americas
4th Floor
New York, NY 10020
HIGHLINE CAPITAL INTERNATIONAL, LTD.
By:
 
/s/ Jacob Doft

--------------------------------------------------------------------------------

Name: Jacob Doft
Title: Director
 
Aggregate Purchase Price: $197,200
Number of Shares: 27,200
 
Address for Notice:
1270 Avenue of the Americas
4th Floor
New York, NY 10020



--------------------------------------------------------------------------------

 
HIGHLINE CAPITAL PARTNERS, L.P.
By:
 
/s/ Jacob Doft

--------------------------------------------------------------------------------

Name: Jacob Doft
Title: Managing Member
 
Aggregate Purchase Price: $65,250
Number of Shares: 9,000
 
Address for Notice:
1270 Avenue of the Americas
4th Floor
New York, NY 10020
PEQUOT SCOUT FUND, L.P.
By:
 
/s/ Steve Pakutka

--------------------------------------------------------------------------------

Name: Steve Pakutka
Title: Senior Vice President, Pequot Capital
Management, Inc., its Investment Manager
 
Aggregate Purchase Price: $1,450,000
Number of Shares: 200,000
 
c/o Pequot Capital Mangement, Inc.
500 Nyala Farm Road
Westport, CT 06880
PEQUOT NAVIGATOR OFFSHORE FUND, INC.
By:
 
/s/ Steve Pakutka

--------------------------------------------------------------------------------

Name: Steve Pakutka
Title: Senior Vice President, Pequot Capital
Management, Inc., its Investment Advisor
 
Aggregate Purchase Price: $725,000
Number of Shares: 100,000
 
Address for Notice:
c/o Pequot Capital Mangement, Inc.
500 Nyala Farm Road
Westport, CT 06880



--------------------------------------------------------------------------------

 
PEQUOT HEALTHCARE FUND, L.P.
By:
 
/s/ Steve Pakutka

--------------------------------------------------------------------------------

Name: Steve Pakutka
Title: Senior Vice President, Pequot Capital
Management, Inc., its Investment Manager
 
Aggregate Purchase Price: $536,500
Number of Shares: 74,000
 
Address for Notice:
c/o Pequot Capital Mangement, Inc.
500 Nyala Farm Road
Westport, CT 06880
PEQUOT HEALTHCARE OFFSHORE FUND, INC.
By:
 
/s/ Steve Pakutka

--------------------------------------------------------------------------------

Name: Steve Pakutka
Title: Senior Vice President, Pequot Capital
Management, Inc., its Investment Advisor
 
Aggregate Purchase Price: $696,000
Number of Shares: 96,000
 
Address for Notice:
c/o Pequot Capital Mangement, Inc.
500 Nyala Farm Road
Westport, CT 06880
PEQUOT HEALTHCARE INSTITUTIONAL FUND, L.P.
By:
 
/s/ Steve Pakutka

--------------------------------------------------------------------------------

Name: Steve Pakutka
Title: Senior Vice President, Pequot Capital
Management, Inc., its Investment Advisor
 
Aggregate Purchase Price: $217,500
Number of Shares: 30,000
 
Address for Notice:
c/o Pequot Capital Mangement, Inc.
500 Nyala Farm Road
Westport, CT 06880



--------------------------------------------------------------------------------

 
PRESIDIO PARTNERS
By:
 
/s/ Van Brady

--------------------------------------------------------------------------------

Name: Van Brady
Title: General Partner
 
Aggregate Purchase Price: $1,450,000
Number of Shares: 200,000
 
Address for Notice:
PO Box 64
Bowling Green Station
New York, NY 10274
SPECIAL SITUATIONS FUND III, L.P.
By:
 
/s/ Austin Marxe

--------------------------------------------------------------------------------

Name: Austin Marxe
Title: General Partner
 
Aggregate Purchase Price: $ 2,854,687.50
Number of Shares: 393,750
 
Address for Notice:
153 E. 53rd Street
55th Floor
New York, NY 10022
 
with a copy to:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attn: John D. Hogoboom, Esq.
Telephone:  973.597.2500
Facsimile:   973.597.2400
SPECIAL SITUATIONS CAYMAN FUND, L.P.
By:
 
/s/ Austin Marxe

--------------------------------------------------------------------------------

Name: Austin Marxe
Title: General Partner
 
Aggregate Purchase Price: $951,562.50
Number of Shares: 131,250



--------------------------------------------------------------------------------

 
Address for Notice:
153 E. 53rd Street
55th Floor
New York, NY 10022
 
with a copy to:
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attn: John D. Hogoboom, Esq.
Telephone: 973.597.2500
Facsimile:  973.597.2400
 
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.
 
By:
 
/s/ Austin Marxe         

--------------------------------------------------------------------------------

Name: Austin Marxe
Title: General Partner

 
Aggregate Purchase Price: $1,268,750
Number of Shares: 175,000
 
Address for Notice:
153 E. 53rd Street
55th Floor
New York, NY 10022
 
with a copy to:
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ 07068
Attn: John D. Hogoboom, Esq.
Telephone: 973.597.2500
Facsimile:  973.597.2400



--------------------------------------------------------------------------------

 
WELCH ENTREPRENEURIAL FUND, LTD
 
By:
 
/s/ Leighton Welch         

--------------------------------------------------------------------------------

Name: Leighton Welch
Title: President

 
Aggregate Purchase Price: $831,720
Number of Shares: 114,720
 
Address for Notice:
Forum Fund Services, LTD.
Washington Mall, 3rd Floor
Church Street, Hamilton
HM 11, Bermuda
 
WELCH ENTREPRENEURIAL FUND, LP
 
By:
 
/s/ Leighton Welch         

--------------------------------------------------------------------------------

Name: Leighton Welch
Title: President

 
Aggregate Purchase Price: $220,110
Number of Shares: 30,360
 
Address for Notice:
101 E. 52nd Street
31st Floor
New York, NY 10022
 
WELCH ENTREPRENEURIAL FUND, (QP) LP
 
By:
 
/s/ Leighton Welch         

--------------------------------------------------------------------------------

Name: Leighton Welch
Title: President

 
Aggregate Purchase Price: $1,090,110
Number of Shares: 150,360
 
Address for Notice:
101 E. 52nd Street
31st Floor
New York, NY 10022



--------------------------------------------------------------------------------

 
WELCH LIFE SCIENCES FUND, LTD
 
By:
 
/s/ Leighton Welch         

--------------------------------------------------------------------------------

Name: Leighton Welch
Title: President

 
 
Aggregate Purchase Price: $179,220
Number of Shares: 24,720
 
Address for Notice:
Forum Fund Services, LTD.
Washington Mall, 3rd Floor
Church Street, Hamilton
HM 11, Bermuda
 
WELCH LIFE SCIENCES FUND, LP
 
By:
 
/s/ Leighton Welch         

--------------------------------------------------------------------------------

Name: Leighton Welch
Title: President

 
 
Aggregate Purchase Price: $578,840
Number of Shares: 79,840
 
Address for Notice:
101 E. 52nd Street
31st Floor
New York, NY 10022
 
ZWEIG-DIMENNA INTERNATIONAL LTD.
 
By: Zweig-Dimenna International Managers, Inc., Investment Manager
 
 
By:
 
/s/ Kevin P. Cannon        

--------------------------------------------------------------------------------

Name: Kevin P. Cannon
Title: Chief Executive Officer

 
Aggregate Purchase Price: $371,925
Number of Shares: 51,300
 
Address for Notice:
900 Third Avenue
31st Floor
New York, NY 10022



--------------------------------------------------------------------------------

 
ZWEIG-DIMENNA SELECT, L.P.
 
By:
 
/s/ Kevin P. Cannon        

--------------------------------------------------------------------------------

Name: Kevin P. Cannon
Title: Chief Executive Officer
          Zweig-DiMenna Associates, LLC
          Managing General Partner

 
Aggregate Purchase Price: $46,400
Number of Shares: 6,400
 
Address for Notice:
900 Third Avenue
31st Floor
New York, NY 10022
 
ZWEIG-DIMENNA PARTNERS, L.P.
 
By:
 
/s/ Kevin P. Cannon        

--------------------------------------------------------------------------------

Name: Kevin P. Cannon
Title: Chief Executive Officer
          Zweig-DiMenna Associates, LLC
          Managing General Partner

 
Aggregate Purchase Price: $221,125
Number of Shares: 30,500
 
Address for Notice:
900 Third Avenue
31st Floor
New York, NY 10022
 
ZWEIG-DIMENNA INVESTORS, L.P.
 
By:
 
/s/ Kevin P. Cannon        

--------------------------------------------------------------------------------

Name: Kevin P. Cannon
Title: Chief Executive Officer
          Zweig-DiMenna Associates, LLC
          Managing General Partner

 
Aggregate Purchase Price: $7,975
Number of Shares: 1,100
 
Address for Notice:
900 Third Avenue
31st Floor
New York, NY 10022



--------------------------------------------------------------------------------

 
ZWEIG-DIMENNA SPECIAL OPPORTUNITIES, L.P.
 
By:
 
/s/ Kevin P. Cannon        

--------------------------------------------------------------------------------

Name: Kevin P. Cannon
Title: Chief Executive Officer
          Zweig- DiMenna Associates, LLC
          Managing General Partner

 
Aggregate Purchase Price: $77,575
Number of Shares: 10,700
 
Address for Notice:
900 Third Avenue
31st Floor
New York, NY 10022